Citation Nr: 1219244	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for traumatic arthritis of the knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & I.M.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He additionally served on active duty for training with the Air Force Reserve from May 1996 to July 1996.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to service connection for a back disability, to include as secondary to the Veteran's bilateral knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's traumatic arthritis of the knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst has been etiologically related to an injury sustained during active duty for training.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for traumatic arthritis of the knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst are met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22), 101 (24), 106, 1110; 38 C.F.R. § 3.303(a), 3.6(c)(1).  

Here, considering all the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for traumatic arthritis of the knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst.

With respect to current disability, the record shows the Veteran has been diagnosed with internal derangement and posttraumatic osteoarthritis of the knees, documented, for example, in a March 2011 private medical report of Scott Goldman, M.D.  Thus, the remaining question is whether the Veteran's current disability is medically related to an in-service injury or disease. 

The Veteran asserts that he sustained a bilateral knee injury while on active duty for training in June 1996 at the Senior Non-Commissioned Academy at Gunter Air Force Annex at Maxwell Air Force Base in Montgomery, Alabama.  He contends that while running during required physical training, he came down on a stone and fell, injuring his knees.  He argues that his knees were further injured when he was required to participate in a three-mile walk on the last day before graduation, despite the fact that his knees were not healed and that he had been placed on restricted physical activity.

An Air Force Form 938 shows the Veteran was ordered to active duty for training from  May 20, 1996 to July 10, 1996, for a period of 52 days.  Service treatment records from Maxwell Air Force Base from June 1996 show that the Veteran sustained a bruised heel and was placed on physical profile through June 20, 1996.  The Veteran was directed to not participate in running, jumping volleyball,  or basketball during this time.  He was treated with Naprosyn and the heel was noted to be very painful.  The Veteran contends that that while he did seek treatment for the heel, he did not report problems with his knees at the time because it was known that knee injuries were likely to result in an untimely medical discharge, contrary to the Veteran's intentions of completing a military career.

In support of the in-service incurrence of the contended injury, the Veteran has submitted numerous buddy statements.  Statements drawn from the personal knowledge of W.T., S.W., K.L, and C.G. corroborate the Veteran's account of the in-service injury.  The statements of S.W. and K.L. additionally corroborate the Veteran's reasons for not reporting the injury.  The persons signing these documents were very senior retired Air Force officers and enlisted personnel, as well as a GS-12 Air Force Reserve Technician.

Also of record is a signed statement and sworn testimony of I.M., the Veteran's supervisor at the time of his injury.  I.M. corroborated the Veteran's injury to his knees from both the stone incident and the subsequent three-mile walk, as well as the fact that the Veteran self-treated his injuries with over the counter medication in order to complete the required physical standards for retention, rather than risk discharge by reporting the injury.

Given the totality of this evidence, the Board accepts that the Veteran sustained an in-service injury to his knees while on active duty for training, as alleged. The Board finds no reason to doubt the credibility of the Veteran, his colleagues, or his supervisor.  

Turning to the issue of nexus, in his March 2011 report, Dr. Goldman reported, "it is my opinion that this patient's internal derangement and posttraumatic osteoarthritis of the right and left knee are the result of the injuries that occurred in 1996 while training at Maxwell Air Force in Montgomery, Alabama. The conditions of his knees are directly related to his military work."  The report indicates that Dr. Goldman evaluated the Veteran prior to the report, and treated him for his knees.  Dr. Goldman also recounted the Veteran's history of treatment from other providers, including arthroscopic surgeries to the knees in 2009.  At his March 2012 personal hearing, the Veteran testified that prior to rendering the opinion, Dr. Goldman reviewed the Veteran's service treatment records, including the service treatment records from 1996, as well as the post-service medical record, including MRI and x-ray reports.  See hearing transcript, p. 20.

There is no evidence to the contrary to Dr. Goldman's report.  While a remand for a further medical opinion could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a  medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the Board finds that the opinion of Dr. Goldman is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The report reflects that Dr. Goldman is a board-certified orthopedic surgeon.  His opinion was founded upon his own history of treatment of the Veteran, a physical examination, and a review of pertinent records.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102;  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for traumatic arthritis of the knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst is established.


ORDER

Entitlement to service connection for traumatic arthritis of the bilateral knees with meniscal and anterior lateral cruciate ligament tears and a Baker's cyst is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


